DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/21/2022, have been entered and reviewed on the merits.  Examiner notes the amendment to claims and therefore has withdrawn the 35 USC 112 (b) rejections over the claims.  The examiner also notes the addition of new claims 18 and 19.  Claims 1-19 are pending, with claims 1-8 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments as it relates to the Smiljanic reference are not supported by factual evidence on the record and therefore are deemed mere attorney speculation.  As noted by applicant, Smiljanic discloses controlling the temperature of the hollow cathode to prevent overheating and therefore reasonably discloses the desirability to monitor/control the temperature.
Applicant’s arguments as it relates to the distinguishing the first hollow cathode from the second is noted, but not persuasive as such a requirement is not in the claims.
Applicant argues that Smiljanic fails to disclose the connection between the voltage source of the hollow cathode and drive mechanism, examiner disagrees and notes that such a 
Applicant argues that the drive mechanism is capable of controlling each nozzle in a row, the examiner can not locate such a requirement in the claims and therefore this is not commensurate in scope with the broadly drafted claim.
Applicant argues that the pyrometer of Barankova is used to monitor the temperature of the substrate and thus would provide control over the deposition conditions.  The examiner disagrees, Barankova discloses the temperature of the cathode wall is measured with an IR pyrometer.  Therefore, taking the references collectively, it would have been obvious to have modified Smiljanic to use the IR pyrometer because Smiljanic discloses controlling the cathode temperature and Barankova discloses a known method for measuring the temperature of the cathode includes the claimed means for contactless temperature measurement.  
Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
Applicants argue that the prior art fails to disclose the a connection for the temperature measuring and control unit and further connection to the voltage sources of the individual plasma nozzles, the examiner notes that the entirety of the teachings disclose the control unit that measure and control the temperature and the device comprising: a connected a voltage source, controller, holding system and driving mechanism as claimed (0044, Figure 4-6, and accompanying text).  Therefore, because Smiljanic discloses controller and controlling multiple 
All other arguments not specifically addressed above are deemed moot as mere attorney speculation not supported by any factual evidence or are not commensurate in scope with the claims as drafted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes the limitation “the nozzles of the cooler”; however, such a requirement lacks antecedent basis because it is unclear if this refers to the plasma nozzles or some other nozzles not specifically designated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication by Smiljanic in view of Barankova (Effect of gas and cathode material on the r.f. hollow cathode reactive PVD).
Claim 9:  Smiljanic discloses a device for deposition rate of film deposition in a vacuum multi-plasma-jet system utilizing plasma-chemical reactions in an active discharge zone (0033, regarding vacuum chamber) wherein the system comprises at least one row of plasma nozzles having working tubes terminated by a hollow cathode (Figure 6 and accompanying text), wherein an output of the cathode is located at an upper part of a substrate holder with the stored substrate (figure 6), the device comprising: a connected a voltage source, controller, holding system and driving mechanism as claimed (0044, Figure 4-6, and accompanying text).  Smiljanic discloses using the controller to control the temperature of the cathode (0022); however, fails to disclose the means of contactless temperature measurement directed to an end part of the hollow cathode in order to monitor its surface temperature.  However, Barankova, also discloses hollow cathode deposition and discloses using an IR thermometer/pyrometer at the end part of the cathode wall to measure the temperature thereof (Figure 1, section 2).  Therefore, taking the references collectively, it would have been obvious to have modified Smiljanic to use the IR pyrometer because Smiljanic discloses controlling the cathode temperature and Barankova discloses a known method for measuring the temperature of the cathode includes the claimed means for contactless temperature measurement.  These components are used in the same system and therefore are connected to 
 As for the intended use of the apparatus, i.e. the deposition rate, chemical reactions in an active discharge zone, etc., It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 10:  Barankova discloses an openings in a housing of the vacuum chamber, the openings are located on the same plane as the hollow cathodes of the plasma nozzles; wherein the openings further comprise transparent apertures equipped with the means of contactless 
temperature measurement outside the vacuum chamber (Figure 1).   Modifying Smiljanic to use the window and pyrometer outside the chamber would have been obvious as predictable.
	Claim 17:  Barankova discloses a contactless IR pyrometer as claimed.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova taken collectively with US Patent Application Publication 20110220143 by Buske et al.
Claims 11-12:  Smiljanic in view of Barankova discloses all that is taught above and Smiljanic discloses a plurality hallow cathodes (Figure 6, 0051 related to any number of hollow cathodes); however, fails to disclose the plurality of rows.  However, Buske also discloses using a plurality of hollow cathodes and discloses it is known in the art to provide a plurality of rows In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  It has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.  As for the intended use of the apparatus, i.e. the deposition rate, chemical reactions in an active discharge zone, etc., It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

	Claim 13:  Smiljanic discloses adjacent plasma nozzles are positioned in an oblique direction with respect to the substrate such that the intersection of the line extending 
through their longitudinal axes lies in the plane of the deposited substrate (Figure 6 and accompanying text).   

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova and Buske and taken with US Patent 5298835 by Muehlberger et al.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the cooling system as suggested by Muehlberger to reap the benefits of providing proper operation of the hollow cathode plasma deposition system. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 15:  Muehlberger discloses the output part for the working gas overlaps the lower edge of the cooler (See Figure 3 and Figure 5 and accompanying text). 
Claims 16 and 19:  Muehlberger discloses an insulating cover (figure 5, parts 174, 160).  Using ceramic, a well-known insulator, would have been obvious as predictable.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova, Buske and Muehlberger et al. and further in view of US Patent Application Publication 20090308730 by Shah et al.
Smiljanic in view of Barankova, Buske and Muehlberger et al. discloses all that is taught above and discloses water cooling the hollow cathode; however, fails to explicitly disclose a nozzle of copper.  However, Shah discloses a cooling of the hollow cathode and discloses the copper tubing (which would necessarily include what can reasonably be considered a nozzle within the scope of the claims as drafted), see 0068.  Therefore taking the references collectively, it would have been obvious to have modified Smiljanic in view of Barankova, Buske and Muehlberger et al. to use the copper tubing (and nozzle) to reap the benefits of a known and predictable method of cooling a hollow cathode.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova, Buske and Muehlberger et al. and further in view of US Patent Application Publication 20030006363 by Melnychuk et al.
Smiljanic in view of Barankova, Buske and Muehlberger et al. discloses all that is taught above and discloses insulator the hollow cathode; however, fails to explicitly disclose a ceramic as claimed.  However, while the examiner maintains the position that a ceramic is a well known insulator, the examiner cites here Melnychuk which discloses a cooling mechanism for a plasma hollow cathode and discloses using insulators such as BN and SiC (ceramic materials), see 0144 and therefore taking the references collectively, it would have been obvious to have used ceramic materials as claimed as the insulator as such are known to be used in a hollow cathode.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/Primary Examiner, Art Unit 1718